Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/22 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 4, 6 - 13, 15 - 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/017513 A1 (SIPP PETER FOX [US]) 27 January 2005 (2005-01-27) .
Sipp teaches:
A waterwheel assembly for a river or similar body of flowing water including a waterwheel (1a) mounted on a support structure (14 in in fig. 1b) one or more buoyant members (5 in fig. 1b) wherein waterwheel can move up and down (par. [0069]), and the buoyant members support part of the weight of the waterwheel so that the waterwheel is able to rise and fall with any change to the river level (par. [0069]) and the support structure is secured on land by the river or body of water by means of one or more cantilevered beams (6a in fig. 1b)
2. An assembly according to claim 1, and wherein:
said waterwheel has an axle secured between two vertical posts by means of slidable bearings that permit said waterwheel to move up and down. (14a in fig. 1b, see also par. [0069))
3. An assembly according to claim 2, and wherein:
said one or more buoyant members have an elongated form oriented perpendicular to said axle and substantially horizontal, each of said one or more buoyant members being attached to said axle by diagonal struts, the attachment allowing said axle to turn relative to said one or more buoyant members. (5 and 37 in fig. 1b)
4. An assembly according to claim 1, and wherein:
said one or more buoyant members (5 and 37 in fig. 1b) have an elongated form oriented perpendicular to said axle and substantially horizontal, each of said one or more buoyant members (5 and 37 in fig. 1b) being attached to said axle by diagonal struts (37), said attachment allowing said axle to turn relative to said one or more buoyant members.
6. A waterwheel assembly according to claim 1, and further comprising:
a screen structure substantially below the normal water level around said assembly to prevent debris from contacting said waterwheel. (6a in fig. 1b)
7.  A waterwheel assembly for a river or similar body of flowing water including a support structure (14 in fig. 1b) two vertical posts 14a in fig. 1b) a waterwheel (1a), having an axle secured between the vertical posts one or more buoyant members (5 in fig. 16) wherein the axle is supported between the vertical posts by means of slidable bearings (see fig. 1b, par. [0069]) that permit the waterwheel to move up and down, and the buoyant members support part of the weight of the waterwheel so that the waterwheel is able to rise and fall with any change to the river level (par. [0069]) and the one or more buoyant members (5 in fig. 1b) having an elongate form oriented perpendicular to the axle.
8. An assembly according to claim 7, and wherein:
said one or more buoyant members have an elongated form oriented perpendicular to said axle and substantially horizontal, each of said one or more buoyant members being attached to said axle by diagonal struts, the attachment allowing said axle to turn relative to said one or more buoyant members. (14a in fig. 1b; see also par. (0069))
9. An assembly according to claim 8, and wherein:
said waterwheel is mounted on a support structure secured on land by the river or body of water by means of one or more cantilevered beams. (6a, figure 1 b)
10. An assembly according to claim 8, and wherein:
said one or more buoyant members (5, Figure 1b) have an elongated form oriented perpendicular to said axle and substantially horizontal, each of said one or more buoyant members being attached to said axle by diagonal struts (37), the attachment allowing said axle to turn relative to said one or more buoyant members.
11. An assembly according to claim 10, and wherein:
said waterwheel is mounted on a support structure secured on land by the river or body of water by means of one or more cantilevered beams. (6a, figure 1b)
12. An assembly according to claim 7, and wherein:
said waterwheel is mounted on a support structure secured on land by the river or body of water by means of one or more cantilevered beams. (5 and 37 in fig. 1b)
13. A waterwheel assembly according to claim 7, and further comprising:
a screen structure substantially below the normal water level around said assembly to prevent debris from contacting said waterwheel. (6a in fig. 1b)
15. A waterwheel assembly for a river or similar body of flowing water, comprising:
a support structure (14 in fig. 1b);
two vertical posts (14a in fig. 1b);
a waterwheel (1a), having an axle secured between said vertical posts;
one or more buoyant members (5 in fig. 1b), and wherein
said axle is supported between said two vertical posts by means of slidable bearings (see fig. 1b, par. [0069]) that permit said waterwheel to move up and down, and said buoyant members support part of the weight of said waterwheel (1a) so that said waterwheel is able to rise and fall with any change to the river level, and wherein
said one or more buoyant members (5 in fig. 1b) have an elongated form oriented perpendicular to said axle and substantially horizontal, each of said one or more buoyant members being attached to said axle by diagonal struts (14a in fig. 1b; see also par. (0069)), the attachment allowing said axle to turn relative to said one or more buoyant members.
16. An assembly according to claim 15, and wherein:
said waterwheel has an axle secured between two vertical posts by means of slidable bearings (see fig. 1b, par. [0069]) that permit said waterwheel to move up and down.
17. An assembly according to claim 16, and wherein:
said one or more buoyant members have an elongated form oriented perpendicular to said axle and substantially horizontal, each of said one or more buoyant members being attached to said axle by diagonal struts (37), the attachment allowing said axle to turn relative to said one or more buoyant members. (5) in fig. 1b; see also par. (0069))
18. An assembly according to claim 16, and wherein:
said waterwheel has an axle secured between two vertical posts by means of slidable bearings that permit the waterwheel to move up and down. (see fig. 1b, par. (0069))
19. An assembly according to claim 18, and wherein:
said one or more buoyant members have an elongated form oriented perpendicular to said axle and substantially horizontal, each of said one or more buoyant members being attached to said axle by diagonal struts, the attachment allowing said axle to turn relative to said one or more buoyant members.
20. An assembly according to claim 18, and wherein:
said waterwheel has an axle secured between two vertical posts by means of slidable bearings that permit said waterwheel to move up and down. (see fig. 1b, par. 0069])
21. An assembly according to claim 20, and wherein:
said one or more buoyant members (5) have an elongated form oriented perpendicular to said axle and substantially horizontal, each of said one or more buoyant members being attached to said axle by diagonal struts (37), the attachment allowing said axle to turn relative to said one or more buoyant members. Figure 1b
22. An assembly according to claim 15, and wherein:
said one or more buoyant members (5, figure 1b) have an elongated form oriented perpendicular to said axle and substantially horizontal, each of said one or more buoyant members being attached to said axle by diagonal struts (37), the attachment allowing said axle to turn relative to said one or more buoyant members. (figure 1b)
24. A waterwheel assembly according to claim 15, and further comprising: a screen structure (8) substantially below the normal water level around said assembly to prevent debris from contacting said waterwheel. Figure 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipp.
Sipp fails to teach:
5. A waterwheel assembly according to claim 1, and further comprising:
a cage structure substantially above the normal water level around said assembly to prevent unauthorized access.
14. A waterwheel assembly according to claim 7, and further comprising:
a cage structure substantially above the normal water level around said assembly to prevent unauthorized access.
23. A waterwheel assembly according to claim 15, and further comprising:
a cage structure substantially above the normal water level around said assembly to prevent unauthorized access.
	Examiner takes official notice that is is well known in the art to provide a cage structure for additional safety.
In regards to a cage structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a cage structure, with the waterwheel taught by Sipp, because the cage provides additional safety and prevents untrained employees from entering dangerous heavy equipment areas.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL . LEBENTRITT
Examiner
Art Unit 2829



/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745